Citation Nr: 0315295	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  00-14 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable rating for splinter scars on 
the inner aspect of the right arm.

2.  Entitlement to a compensable rating for viral hepatitis.

3.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from October 1967 until 
October 1970.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a March 2000 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Chicago, Illinois, which denied the benefits 
sought on appeal.

This matter was previously before the Board in September 
2001.  At that time, a remand was ordered to accomplish 
further development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The veteran's splinter scars of the right inner arm are 
manifested by subjective complaints of pain and weakness, 
without objective evidence of symptomatology.  

3.  The veteran's hepatitis B is manifested by subjective 
complaints of tiredness, gastrointestinal disturbances and a 
dull ache over his liver, without objective evidence of 
sequela of Hepatitis B.  

4.  The service-connected noncompensable right arm scar and 
hepatitis disabilities have not been shown to be of such 
character as to interfere with normal employability.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
splinter scars of the right inner arm have not been met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107  (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803-7805 (as in effect prior to 
August 30, 2002); 67 Fed. Reg. 49590-49599 (July 31, 2002); 
67 Fed. Reg. 58448-58449 (Sept. 16, 2002).

2.  The schedular criteria for a compensable evaluation for 
hepatitis B have not been met.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 
7345 (as in effect prior to and from July 2, 200l); 66 Fed. 
Reg. 29486-29489 (May 31, 2001).

3.  The criteria for a 10 percent evaluation based upon 
multiple, service-connected disabilities have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.324 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds that development of the 
issues on appeal has proceeded in accordance with the law and 
regulations. 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

A rating decision, statement of the case, and supplemental 
statements of the case, apprised the veteran of the reasons 
and bases for the VA decision, as well as the applicable law.  
A letter issued in December 2001, and the most recent 
supplemental statement of the case, issued in December 2002, 
informed the veteran of the evidence he needed to submit, and 
VA's development assistance.  Moreover, a February 2002 
letter notified the veteran of efforts undertaken by VA in 
furtherance of his claim, and explained that no evidence in 
particular was needed from him at that time.  Finally, in an 
April 2003 letter, the veteran was apprised of a change in 
the law regarding the evaluation of skin disabilities.  That 
letter again detailed the division of responsibilities 
between VA and a claimant in obtaining evidence and 
developing a claim.  

Based on the above, the Board finds that the requirements 
under the VCAA with respect to the duty to notify have been 
satisfied in this case and that no further notice is 
required.



Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  The record 
contains service medical records, and VA and private post 
service clinical reports.  Also of record are VA examination 
reports.  Finally, a transcript of the veteran's October 2000 
personal hearing before the RO is associated with the claims 
file.  

The Board notes that, at his October 2000 personal hearing, 
the veteran stated that he had been given liver function 
tests at the VA Medical Center (VAMC) in North Chicago one 
month earlier.  While no such tests appear to be of record, 
treatment reports from the North Chicago VAMC from 1999 to 
2001 are associated with the claims file and appear to be 
complete.  Moreover, in September 2001 this matter was 
remanded by the Board for the purpose of affording the 
veteran additional examinations.  Such examinations were 
scheduled in February 2002 and April 2002 in accordance with 
the Board's remand, but the veteran failed to report.  The 
file demonstrates that he had been properly informed of the 
consequences of failing to report to such examination.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  

Relevant law and regulations

Increased disability ratings- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2002).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Multiple noncompensable disabilities

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree, the 
rating agency is authorized to apply a 10 percent rating, but 
not in combination with any other rating. 38 C.F.R. § 3.324.



Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

I.  Compensable rating for splinter scars on the inner aspect 
of the right arm

Factual background

The veteran was examined by VA in February 1999 and November 
1999.  It was noted as medical history that, while in 
service, the veteran worked as a pole lineman.  On one 
occasion he slipped down a 20-foot wooden communication pole, 
sustaining abrasions and wounds with wooden splinters in the 
medial aspect of his right arm and right axillary fold.  
Wooden splinters were removed from his right arm and right 
axillary at a VA medical center in December 1970.  He 
currently complained of pain when he carried weight over his 
head.

On examination of the skin in February 1999, it was noted the 
veteran had four scars on the anteromedial aspect of the 
right arm.  The scars measured 1 cm. x 0.5 cm., 2 cm. x 0.3 
cm., 1.5 cm. x 0.8 cm., and 2.5 cm. x 0.4 cm..  There were 
also three "small" scars on the medial aspect of the right 
arm measuring 4 mm. in diameter.  There was a 2.5 cm. x 1 cm. 
scar on the right axillary fold.  The scars were not tender, 
and not adherent.  There were slightly firm in texture.  
There were not depressed or elevated.  There was no keloid 
formation.  The scars were slightly darker in color than the 
normal skin.  The examiner noted no disfigurement or 
limitation of function caused by the scars.

Upon physical examination in November 1999, the veteran was 
noted to be right-handed.  His skin was of normal color and 
turgor, with no sign of jaundice.  He had a scar measuring 
1.2 cm. by 1 cm. on the anterior aspect of the right arm near 
the apex of the right axilla.  There was another scar 
measuring 2 cm. by .6 cm. across the anterior axillary fold.  
Below that was a scar measuring 2 cm. x 0.2 cm..  There was 
also a scar on the anteromedial aspect on the lower portion 
of the right arm, which measured 2 cm. by 1 cm., and 2.5 cm. 
by .6 cm.  Below it was a smaller scar which measured .5 cm. 
in diameter.  The scars were slightly depressed.

The veteran's scars were non-tender and non-adherent.  There 
was no keloid.  Two of the smaller scars were slightly 
depressed.  On flexion and extension of the right forearm 
there was a small moveable foreign body that could be 
palpated in the mid biceps muscle, moving right below the 
skin surface.  The veteran was diagnosed with multiple scars 
on the right arm and right axilla.  

The veteran testified at a personal hearing in October 2000.  
The veteran described his slip down a telephone pole, 
resulting in several splinters entering his right arm.  The 
veteran explained that he experienced pain on use of his 
right arm.  He stated that he engaged in lifting activities 
at work as a forklift operator, which hurt his arm.  He 
stated that his disability made certain work tasks almost 
impossible.  He added that the right arm was weaker than the 
left and that he favored it.  The veteran reported that he 
had retained foreign bodies in his right arm.  He stated that 
he could not hold anything for any length of time with that 
extremity.  The veteran was not able to take medication to 
alleviate his pain, because of his Hepatitis condition.  

A VA outpatient treatment report dated from November 2000 
reflected full upper extremity strength, with an unremarkable 
sensory examination.  

Analysis

As previously noted, the veteran is presently assigned a 
noncompensable evaluation for splinter scars on the inner 
aspect of the right arm, pursuant to Diagnostic Code 7805.  
The Board notes that 38 C.F.R. § 4.118, governing 
disabilities of the skin, underwent revision effective August 
30, 2002.  In Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
the United States Court of Appeals for Veterans Claims held 
that "where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant" shall apply.  

38 C.F.R. § 4.118, prior to August 30, 2002

Under the old version of Diagnostic Code 7803, a 10 percent 
evaluation is warranted for scars, superficial, poorly 
nourished, with repeated ulceration.  

Under the old version of Diagnostic Code 7804, a 10 percent 
rating applies for scars, superficial, tender and painful on 
objective demonstration.  

The old version of Diagnostic Code 7805 instructs that other 
scars are to be rated based on limitation of function of the 
part affected.  

38 C.F.R. § 4.118, as effective August 30, 2002

Under the new version of Diagnostic Code 7801, scars, other 
than of the head, face or neck, that are deep or that cause 
limited motion are rated based on their size.  A 10 percent 
evaluation is warranted for scars comprising an area or areas 
exceeding 6 square inches (39 sq. cm.).  A 20 percent 
evaluation is warranted for scars comprising an area or areas 
exceeding 12 square inches (77 sq. cm.).  A 30 percent rating 
applies where the evidence shows scars or scars covering an 
area or areas exceeding 72 square inches (465 sq. cm.).  
Finally, a 40 percent rating applies where the evidence shows 
scars or scars covering an area or areas exceeding 144 square 
inches (929 sq. cm.).  Note (1) to that Code section stated 
that scars in widely separated areas, as on two or more 
extremities or on anterior sand posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Note (2) defined a deep 
scar as one associated with underlying soft tissue damage.  

The new version of Diagnostic Code 7802, concerning scars, 
other than of the head, face or neck, that are superficial 
and that do not cause limited motion, provides for a 10 
percent evaluation if such scars cover a surface area of 144 
square inches (929 sq. cm.) or greater.  The same notes as 
applied to Diagnostic Code 7801 also apply to Diagnostic 
7802.  

The new version of Diagnostic Code 7803 provides a 10 percent 
evaluation for superficial, unstable scars.  Note (1) to that 
section explained that an unstable scar was one where, for 
any reason, there was frequent loss of skin over the scar.  
Note (2) explained that a superficial scar is one not 
associated with underlying soft tissue damage.  

The new version of Diagnostic Code 7804 provides a 10 percent 
disability evaluation for scars that are superficial and 
painful on examination.  

Diagnostic Code 7805 remains unchanged, and instructs that 
other scars should be rated based on limitation of function 
of the affected part.

Increased (compensable) rating

The service-connected splinter scars are currently rated 
under Diagnostic Code 7805.  As noted above, both the old and 
new versions of Diagnostic Code 7805 instruct that the scars 
should be rated based on limitation of function of the part 
affected.  The clinical evidence of record fails to 
demonstrate that the scars of the right arm, either alone or 
in combination, affect function of the right arm.  While 
there is evidence of a retained splinter, it was described as 
lying just below the skin surface.  It was not shown to 
involve the biceps muscle underneath it.  Further, the scars 
have been described as nonadherent.  Although the veteran has 
subjective complaints of pain and weakness which limit 
function of the right arm, such has not been clinically 
demonstrated to be due to the service-connected splinter 
scars.  Additionally, on VA outpatient evaluation in November 
2000, the veteran was noted to have full upper extremity 
strength.  Hence, a compensable rating is not warranted for 
the splinter scars based on any limitation of function of the 
right arm.  

Having determined that Diagnostic Code 7805, as it relates to 
limitation of function, cannot serve as a basis for a 
compensable evaluation, the Board will next consider whether 
the remaining applicable skin (scar) codes afford a 
compensable disability rating.  In this vein, the Board will 
first consider 38 U.S.C.A. § 4.118 as it existed prior to 
August 30, 2002.  The Board observes that, under the old 
version of 38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7804 
afford a maximum 10 percent evaluation for symptomatic 
superficial scars.  The objective competent (clinical) 
evidence specifically noted the scars were nontender and 
nonadherent.  They have not been shown to be poorly nourished 
with repeated ulceration.  Hence, a compensable rating is not 
warranted under Diagnostic Code 7803 or 7804, as in effect 
prior to August 20, 2002.  No other skin Codes pertain to the 
veteran's right inner arm scars.  

The Board has also considered whether the newly revised 
version of 38 C.F.R. § 4.118 serves as a basis for a 
compensable rating.  The various Diagnostic codes will be 
considered in turn below.

In order to be entitled to a compensable disability 
evaluation under the new version of Diagnostic Code 7801, the 
objective competent (clinical) evidence must show the scars 
are deep or limit motion.  As noted above, there is no 
objective competent (clinical) evidence which establishes 
either.  Hence a compensable rating is not warranted under 
such Diagnostic Code.  

The Board has also considered whether Diagnostic Codes 7802, 
7803 and 7804 serve as a basis for a rating in excess of 20 
percent.  Under Diagnostic Code 7802, a 10 percent rating is 
warranted for a superficial scar involving an area of 929 sq. 
cm..  Such is not the case here, where the veteran's scars 
measured 1 cm. x .5 cm., 2 cm. x .3 cm., 1.5 cm. x .8 cm., 
2.5 cm. x 4 cm. and 2.5 cm. x 1 cm., with three small scars 
measuring 4 mm. in diameter on VA examination in February 
1999, and on VA examination in November 1999, measured 1.2 
cm. by 1 cm., 2 cm. by .6 cm., 2 cm. by 1 cm., and 2.5 cm. by 
.6 cm.  Thus, the new Diagnostic Code 7802 does not support a 
compensable rating.

Like their pre-August 30, 2002, counterparts, Diagnostic 
Codes 7803 and 7804 provide a maximum benefit of 10 percent, 
and contemplate an unstable or painful scar.  As noted above, 
such has not been demonstrated by the objective competent 
(clinical) evidence.  Therefore a compensable rating cannot 
be achieved via application of those Code provisions in the 
present case.

In conclusion, the Board finds that the old and new versions 
of 38 C.F.R. § 4.118 are equally favorable to the veteran.  
However, the preponderance of the evidence is against the 
claim for a compensable rating for the splinter scars.

II.  Compensable rating for viral hepatitis

Factual background

The veteran was examined by VA in November 1999.  The 
examination report detailed the veteran's medical history.  
It was noted that he was treated for nausea, vomiting, 
anorexia, arthralgia and jaundice in October 1970.  He was 
diagnosed with hepatitis B at that time.  

Upon physical examination, the veteran weighed 150 pounds.  
That was his maximum weight over the past year.  The examiner 
noted that there was no clear evidence of sequela of 
Hepatitis B.  

The veteran testified at a personal hearing in October 2000.  
The veteran stated that he experienced a dull ache, akin to a 
toothache, in association with his hepatitis.  Such ache was 
felt over the liver area.  The veteran reported that he tired 
easily and that he suffered from gastrointestinal 
disturbances which he attributed to his hepatitis.

Analysis

As noted previously, the veteran is presently assigned a 
noncompensable rating under Diagnostic Code 7345 for viral 
hepatitis.  The Board notes that 38 C.F.R. § 4.114, governing 
disabilities of the digestive system, underwent revision 
effective July 2, 2001.  66 Fed. Reg. 29486-29489 (May 31, 
2001).  In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the 
United States Court of Appeals for Veterans Claims held that 
"where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to appellant" shall apply.  

Under the old version of Diagnostic Code 7345, in order to be 
entitled to the next-higher 10 percent rating, the evidence 
must show demonstrable liver damage with mild 
gastrointestinal disturbance.  Here, while the veteran 
reported gastrointestinal difficulties at his October 2000 
personal hearing, there is no objective medical evidence to 
substantiate such subjective complaints.  Thus, the available 
evidence shows the veteran's hepatitis to be nonsymptomatic 
and therefore appropriately reflected in a noncompensable 
rating.  In so concluding, the Board acknowledges the 
sparseness of the record with respect to the veteran's 
hepatitis claim.  However, the veteran was appropriately 
scheduled for a VA examination to gain more information 
regarding the severity of his condition, and the veteran 
failed to report.

Under the new version of 38 C.F.R. § 4.114, Diagnostic Code 
7345, for chronic liver disease without cirrhosis (including 
hepatitis B, chronic active hepatitis, auto-immune hepatitis, 
hemochromatosis, drug-induced hepatitis, etc., but excluding 
bile duct disorders and hepatitis C), a noncompensable rating 
is warranted when the disability is nonsymptomatic.  A 10 
percent rating, is warranted if the evidence shows 
intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration or at least one 
week, but less than two weeks, during the past 12-month 
period.  Here such criteria have not been satisfied so as to 
warrant a compensable rating.  The Board notes the veteran's 
subjective complaints of fatigue, expressed at his October 
2000 personal hearing.  However,  such objective complaints 
have not been objectively demonstrated.  Furthermore, when 
afforded the opportunity to receive a VA examination intended 
to help determine whether objective hepatitis symptomatology 
existed, the veteran failed to report.  

In conclusion, neither the old nor the new version of 
38 C.F.R. § 4.114, Diagnostic Code 7345 provides a basis for 
a compensable rating.  Moreover, no alternate Codes are 
relevant to the evaluation of the disability in question.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

III.  Entitlement to a 10 percent evaluation based on 
multiple, noncompensable, service-connected disabilities.

As stated previously, whenever a veteran is suffering from 
two or more separate permanent service-connected disabilities 
of such character as to clearly interfere with normal 
employability, even though none of the disabilities may be of 
compensable degree under the Schedule for Rating 
Disabilities, the rating agency is authorized to apply a 10 
percent rating, but not in combination with any other rating.  
38 C.F.R. § 3.324 (2002).

In this case, there is no indication by competent evidence 
that these disabilities have resulted in any significant 
symptomatology that might interfere with normal 
employability.  Specifically, regarding his right arm 
disability, a VA outpatient treatment report dated in 
November 2000 reflected full upper extremity strength, with 
asymptomatic scars.  Moreover, a November 1999 VA examination 
found no evidence of symptomatology related to the veteran's 
hepatitis B.  Finally, the record does not indicate that the 
veteran has remained employed as a forklift operator, albeit 
with some subjective complaints related to the disabilities 
at issue.

In conclusion, a 10 percent rating under 38 C.F.R. § 3.324 is 
not warranted in light of the absence of evidence to show 
that his right upper arm scars and his hepatitis B interfere 
with normal employability.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to a compensable disability evaluation for scars 
on the inner aspect of the right arm is denied.

Entitlement to a compensable rating for hepatitis B is 
denied.

Entitlement to a 10 percent evaluation based upon multiple, 
service-connected disabilities under 38 C.F.R. § 3.324 is 
denied.



	                        
____________________________________________
	U.R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

